DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 19 October 2021, is acknowledged.  Claims 1-26, 34, and 36-47 have been cancelled.  Claims 27, 28, 30, 31, 33, and 35 have been amended.  Claims 51-55 have been added.  Claims 27-33, 35, and 48-55 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 19 October 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Drawings
The Replacement Drawings filed 19 October 2021 are acknowledged and have been entered.  

Withdrawn Objections/Rejections
Any rejection not reiterated below has been obviated by Applicant’s amendment.  Because new grounds of rejection are set forth below, this action is non-final.  Applicant’s arguments are addressed below following the new grounds of rejections, where appropriate.





  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 31, 48, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is ambiguous because it now recites in part (ii) that the cells exhibit “similar” proinflammatory cytokine production, but neither the specification nor the art establish the metes and bounds of “similar” proinflammatory cytokine production, even relative to a reference culture.  The term encompasses not only varying levels but also potentially different cytokines since there are multiple proinflammatory cytokines.  It is suggested that Applicant remove the term from the claim to obviate the rejection.
Claim 48 recites the term “hetIL-15” but neither the specification nor the art as of the effective filing date clearly defines what this term encompasses.  Applicant’s averment that the term was familiar to a person skilled in the art is acknowledged, but Applicant points to no publications using the term to consistently apply it to a particular product not provides any other support that it was a well-known term.   Clarification is still required.   For examination purposes with respect to art, the term will be interpreted as encompassing any combination of IL-15 and IL-15R
Claim 55 is ambiguous because it is unclear if the cells contain a recombinant nucleic acid encoding not only the CAR, but also IL-15.  Clarification is required.  For examination purposes, the claim limitation will be considered met by any situation in which IL-15 can contact the immune effector cells, irrespective of whether produced from an exogenous nucleic acid or added to the culture.
Appropriate correction is required.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 29-32, 35, and 50-55 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US20130071414 to Dotti et al. (“Dotti”; IDS).
Dotti teaches methods and compositions for cancer therapy comprising cells that contain expression vectors encoding both a chimeric antigen receptor (CAR) and the cytokine IL-15.  See entire document, e.g., Abstract, Figure 8.  Following transduction of T cells expressing the CAR and an IL-15 vector, IL-15 was detected in the culture as early as 24 hours post transfection, particularly in antigen-stimulated cultures.  E.g., Figure 1A, 7C and 9C.  Dotti’s 
Dotti’s method of producing CAR-T cells that also express IL-15 also anticipates the method of claim 27 because Dotti produces a population of CAR-expressing immune effector cells (CAR-T cells) by providing a population of immune effector cells that comprise a nucleic acid that expresses a CAR and because the IL-15 is expressed from the vector into the culture, the population is also contacted with IL-15.  The contacting does not involve IL-7.  Dotti’s teachings therefore also anticipate claim 27.
The CAR-T cells are cultured for less than 8 days before they are assayed for IL-15 production at the 24, 48, and 72 hour time points.  No more is required by the language of instant claim 29 or by independent claim 52, which are therefore also anticipated. 
In preparing the CAR-immune effector T cells, Dotti teaches that in one embodiment peripheral blood mononuclear cells from patients with chronic lymphocytic leukemia (B-CLL) enriched for CD3 expressing cells (i.e. enriched for T cells and reduced for tumor cells) were activated with the anti-CD3 antibody (i.e., OKT3) and an anti-CD28 antibody.  E.g., [0077].  This population of cells containing activated T cells and a reduced number of tumor cells (which for B-CLL, are CD19+), were then transduced with a retrovirus to obtain CAR-T cells also expressing (for iC9/CAR.19/IL-15 T cells) both an anti-CD19 CAR and interleukin 15 from the transduced vector.  The IL-15 is not expressed until after transduction; therefore, the cells are contacted with the IL-15 after the step of anti-CD3/CD28 stimulation.  The method of Dotti used to prepare the iC9/CAR.19/IL-15 T cells therefore meets the limitations of claims 32, 50, 51, and 54.  

The teachings of Dotti therefore anticipate the claimed invention. 



Claims 27-32, 48, 50, 52, 53, and 55 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by WO2014186469 to Cooper et al. (“Cooper;” PTO-892). 
Cooper teaches methods of making compositions comprising a population of modified T cells comprising a nucleic acid that encodes not only a chimeric antigen receptor (CAR), but also the cytokine IL-15 and IL-15R.  See entire document, but especially Fig 28A and B, [00147]-[00154], Example 7,  starting at [0262], and “claims” 1 and 21.  This teaching anticipates claim 55. 
In [0264], Cooper compares mIL15+CAR+ T cells to control CAR T cells cultured with IL-15 and IL-21.  Cells were counted at various points in the culture.  Figure 31.  That is, Cooper teaches a method of making a population of CAR-expressing immune effector T cells by providing a population of immune effector cells comprising a CAR and contacting the , but also for the control cells as an addition to the culture.  Cooper’s teachings therefore also anticipate the method of claims 27 and 28.  
And while as noted above it is unclear what is or is not encompassed by “hetIL-15”, it appears that Cooper’s teaching of the membrane bound IL-15-IL-15Ra also anticipates claim 48.   
The CAR introduced by Cooper encodes a CD19 CAR.  E.g., [00154].  Claim 50 is also anticipated.
Regarding claim 52, while Cooper does not harvest the cells for use as therapeutic prior to the 8th day of culture, Cooper nevertheless samples the cells for phenotype, function, and T cell counts at different time points relative to multiple “cycles” of stimulation.  E.g. Figure 31-33.  At [00187]-[0191], this methodology is described in more detail, and each stimulation cycle is taught by Cooper to be 7 days.  See also [00199].  Accordingly, the cells assayed at the end of stimulation cycle 1 in Figure 31 are cells that have been “cultured for less than 8 days” and would necessarily have more potent cell-killing capacity than the same cells expanded for 9 days or more.  Likewise, they would necessarily have the properties recite in claims 30 and 31 when at five days of culture.  Claims 29-31, 52, and 53 are therefore also anticipated.
The artificial APCs used by Cooper to stimulate the cultures also inherently meet the limitations of claim 32 because they provide both a signal associated with the CD3/TCR complex and a ligand that stimulates a costimulatory molecule. 
Cooper therefore anticipates the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-33, 35, and 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over US20130071414 to Dotti et al. (“Dotti”; IDS) and/or WO2014186469 to Cooper et al. (“Cooper;” PTO-892) in view of Kohn et al.,  Mol. Therapy 2011; 19:432-38 (“Kohn;” IDS) and Powell et al., J. Immunother. 2005; 28(4):403-11 (“Powell;” IDS).
The teachings of Dotti and Cooper set forth above in the rejection under 35 U.S.C. 102 are incorporated here in full.  
Neither Dotti nor Cooper teach methods in which the population of immune effector cells (CAR-T) cells are expanded for a period of less than 3 days, as recited in claim 49, or that the immune effector cells should be a population of T regulatory-depleted cells containing less than 50% of CD25+ cells compared to the initial population of immune effector cells, as recited in claim 33.  

Kohn
Kohn teaches that T cells expressing chimeric antigen receptors (“CARs”) have shown great promise in preclinical models and are being moved into clinical testing.  See entire document, e.g., introductory section on page 432.  The reference teaches that those conducting 
A summary of clinical trials for B cell malignancies through May 2010 is presented in Table 1 on page 433.  The CARs used in the different studies all target the tumor antigen CD19, but the details of the CAR endodomain varied as did the vector used to express the CAR, the conditioning regiment used, and the T cell targets for CAR expression.  Id.  Kohn reviews the results of treating patients with chronic lymphocytic leukemia (CLL) and various types of lymphoma at the various treatment centers.  Id.  Kohn summaries the workgroup’s findings regarding scientific and organizational issues that needed to be addressed in preparing for a multicenter clinical trial at Table 2 on page 435 and the related text on page 434.  Among the problems identified were “(ii) which T-cell populations are most efficacious?; (iii) what is the best way to transduce and expand the cells to obtain the most therapeutically active product?”  
In the section “Which T cells are most efficacious and how should they be prepared? (pages 434-435), a discussion of the advantages of selectively eliminating T-regulatory cells (Tregs) from cells prepared from peripheral blood mononuclear cells (PBMC) is provided.  The cells are obtained from a patient with cancer, including chronic lymphocytic leukemia patients.  E.g. Table 1.  In particular, the need to spare CD4 cells that cooperate with effector CD8 cells is noted.  Page 434-435, bridging paragraph through page 435.  CD25-based depletion was proposed as a potential solution to the need to spare CD4 cells while depleting Tregs.  Page 435, 1st column.  
rd column at top.  The cells produced using anti-CD3/anti-CD28 beads were multifunctional and had a high proliferative potential.  Id.  
Additionally, culture with IL-7 and IL-15 was noted to further augment the potency of the cells.  Id.
Another factor identified as contributing to successful therapy was the length of the culture time.  Id., 3rd column, middle.  While longer culture produced more cells, it was suggested that those cells have a progressive decline in their specific effector activity and replicative capacity as they expand in number.  

Powell 
Powell teaches methods for the large-scale depletion of CD25+ regulatory T cells from patient leukapheresis samples.  See entire document, e.g., Abstract.  According to Powell, CD4+CD25+ regulatory T cells possess the ability to suppress an antitumor response and are undesirable for inclusion in populations of cells used in adoptive immunotherapy protocols.  E.g., Abstract, Introduction, Discussion.   In the “Methods” section, Powell teaches obtaining human peripheral blood mononuclear cells (PBMC) from a leukapheresis sample.  CD25+ cells were then depleted ex vivo by contacting the PBMC with CD25 microbeads.  See also Figures.  As discussed in more detail in the section “Cell Counts After Clinical-Scale Depletion of CD25+ 
The section “Flow Cytometric Analysis of Pre- and Post-Depletion Cell Products” teaches that in the depleted population, less than 1% of CD4 lymphocytes expressed CD25 and that no additional CD25+ cells could be isolated from that population when a secondary selection was performed.   
CD4+ CD25+ Tregs inherently express several immune check point inhibitors, including CTLA-4 and PD-1.  Accordingly, depletion of CD25+ cells from PBMC, as taught by Powell, would necessarily also remove cells from the population that expressed one or more check point inhibitors, as recited in claim 35, and cells that express CD4, as recited in claim 11.
The population of cells left in the CD25-depleted PBMC is a population of immune effector cells (necessarily so since they were not depleted of CD8+ T cells or NK cells) that can be engineered to express a CAR, as recited in independent claims 1 and 27.

In view of the teachings of both Kohn and of Powell regarding the advantages of eliminating CD25+ Tregs from populations of immune effectors cells that are to be administered to cancer patients, the ordinary artisan before the effective filing date of the claimed invention would have incorporated Powell’s method of depleting CD25+ Tregs from patient PBMC as part of preparing CAR-T cells for cancer therapy.  As taught by Kohn, at least CD19-CAR-T therapy for treating leukemia, such as CLL, and lymphoma was already in clinical trial.  Kohn teaches that the clinical protocols were expected to be improved by removing CD25-expressing Tregs from the population of immune effectors cells obtain from the cancer 

In addition, as noted above, Kohn teaches that the addition of IL-7 and IL-15 to the culture could be advantageous for producing cells with better proliferative potential and that short culture times could also be used to favor recovery of cell populations that had better proliferative potential.  Enhanced proliferative potential was also taught to correlate with better long-term control of the tumor following infusion. Regarding the number of days the cells are expanded in culture, Kohn teaches that this is a variable that affects the functional capacity of the immune effector CAR-T cells and that it should be further optimized by testing shorter expansion times to favor cells with enhanced proliferative ability and potency.  The time for culture expansion was therefore a recognized results effective variable.  Additionally, both the criteria of doublings upon antigen stimulation (i.e., in vivo expansion) and higher inflammatory cytokine production are measures of cell potency that the ordinary artisan would have been motivated to optimize by adjusting culture times to provide more potent cells.  
In view of the combined teachings of the references, in particular the art-recognized reasons as articulated by Kohn to remove T-regulatory cells by selective depletion of CD25+ cells and to reduce the time the cells are expanded to optimize recovery of highly proliferating cells, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to optimize the selection, activation, and culture conditions used by either Dotti or Cooper.  Further, while the instant claims include details regarding comparative culture effects, when the art provides a basis for selecting the method steps the characteristics of the cells resulting from the method must then necessarily be present.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Applicant’s arguments regarding unexpected results provided in the specification are acknowledged.  However, none of the instant claims are commensurate in scope with the evidence provided.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 27-33, 35, and 48-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 and 26-28 of U.S. Patent No. 10,273,300 (of record) in view of WO2014186469 to Cooper et al. (“Cooper;” PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the patented claims are directed to more specific versions of the same methods as claimed.  In particular, patented claims 12 and 18 each recite methods that encompass the instantly recited, more general methods and each include the option of culturing with IL-15 alone for a period of between 3 and 9 days.  Because a species anticipates the genus, claims 27, 29-33, 35, and 49-55 are not patentably distinct.  
And while the patented claims do not recite culture with IL-15 and IL-15Ra, in view of the teachings of Cooper, claims 28 and 48 would have also been obvious alternate embodiments to the patented claims.  
Applicant’s arguments that the instant application is a divisional filing of the application that issued as the ‘300 patent, so that the instant claims are protected from a double patenting rejection by 35 U.S.C. 121 are acknowledged but are not convincing.  As an initial matter, it is noted that while applicant has filed a corrected ADS, a request for corrected Filing Receipt has not been filed and the application is currently identified as a continuation, not a divisional.  Correction of the Filing Receipt can only be effected by the filing of a request by Applicant, it is not in the purview of the Examiner.  
Additionally, even were the application listed as a divisional on a filing receipt, the claims that issued in the ‘300 were not fully consonant with the restriction requirement.  Instead, at least claims 12 and 18 (and claims depending therefrom) include elements of both restriction group I (methods of making populations depleted of regulatory T cells) and restriction group II (methods comprising expansion with a cytokine).  Therefore, Applicant’s arguments are not found convincing with respect to the revised rejection.


Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JESSICA H ROARK/Primary Examiner, Art Unit 1643